Citation Nr: 1756229	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is now with the Huntington, West Virginia RO.  This matter was previously before the Board in July 2017 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he injured his back in a no-contact accident while playing football on active duty on November 25, 1962.  On the same day, the Veteran stated that he was involved in a motor vehicle accident two years prior (before service) that resulted in complaints of back pain and hematuria.  The Veteran stated that he had occasional back pain following the motor vehicle accident but never saw a physician.  

As a result of the Veteran's in-service football accident, he was hospitalized for approximately 33 days.   Pursuant to the Board's July 2017 remand, the hospital records associated with the Veteran's in-service accident were obtained.  These records detail that in November 1962, the Veteran was admitted to the hospital for complaints of low back pain.  On examination, point tenderness over the 11th and 12th dorsal vertebral spinous processes was noted and marked paraspinous muscle spasms in the lumbar and dorsal area were reported.  The hospital records indicate that the Veteran demonstrated slow improvement on bedrest while hospitalized and underwent physical therapy before being discharged with a profile limiting physical activity.  The hospital records reveal a diagnosis of low back strain.

In March 2014, the Veteran underwent a VA examination.  However, at the time of this examination the examiner did not have the above mentioned hospital records available to review.  Specifically, the examiner stated that the Veteran did not recall any diagnosis given at the time of his hospitalization.  The Board finds that, in light of the additional service treatment records, an addendum VA opinion (or examination, if necessary) is warranted.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA opinion.  If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After reviewing the record, and with consideration of the Veteran's statements, the examiner is asked to address the following:

a. Provide a diagnosis for any disability of the spine that has been present at any point during the relevant appeal period (July 2011 to present).  If the disability was present for only a specific portion of the appeal period, the reviewer should so state.  

b. Is it at least as likely as not (a 50 percent probability or greater), that any back condition began in service, was caused by service, or is otherwise related to the Veteran's military service?

The examiner's attention is directed to the Veteran's service hospital records that show that the Veteran was hospitalized due to a football injury and was diagnosed with low back strain.  The examiner should review the newly added hospital records since the Board's July 2017 remand.  

The examiner should not base any opinions on the absence of treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the medical professional should state and explain why an opinion cannot be provided without resorting to speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




